DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed July 28, 2022.
Status of Claims
1.	Claims 1-6 and 8-19 are pending and currently under consideration for patentability.	Claim 7 is cancelled as of the July 28, 2022 claim amendments.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on July 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendments
3.	Applicant has cancelled claim 7 and amended claims 1, 4, 6, 13 and 16 to successfully overcome the previously applied Drawing objections and 35 USC 112(b) claim rejections.  Accordingly, the previously applied Drawing objections and 35 USC 112(b) claim rejections are withdrawn.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the same combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Sanchez (US 8,287,508) remains as the primary reference for rejection, teaching a majority of the claimed structure.  Birbara (US 5,894,608) also remains in the present rejection as a secondary reference. Wolff et al. (US PGPUB 2002/0087131) is newly cited as a secondary reference in the present rejection, for teaching and rendering obvious the newly presented claim limitations. Tazoe et al. (US 7,749,205) is also newly cited as a secondary reference in the present rejection, for teaching and rendering obvious the newly presented claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 8,287,508) in view of Wolff et al. (US PGPUB 2002/0087131).

6.	With regard to claim 1, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a support (chassis, 41) including a port (open bottom end of 41 that covers the opening at the top of the urine reservoir, 44; col. 5, lines 44-48); an external receptacle (urine reservoir, 44) partially disposed within the port (at the open top of 44; Fig. 4; col. 5, lines 44-48) in the support (41), the support (41) configured to receive a portion (“opening at the top of the urine reservoir”; col. 5, lines 44-48) of the external receptacle (44); a urine collection apparatus (urine collection device, 10) configured to collect urine from a body of a person or an animal (col. 3, lines 21-31 and 50-67); the urine collection apparatus (10) including: a fluid impermeable layer (container, 12; show in Fig. 1) at least partially defining an interior volume (within 12) of the urine collection apparatus (10) and at least partially forming at least a rear region (region facing away from user) of the urine collection apparatus (10); and a permeable member (moisture-wicking article, 20) having an outer surface positioned on the urine collection apparatus (10) to contact skin of a user and form at least a portion of a front region (portion facing user) of the urine collection apparatus (10); a discharge line (first flexible tube, 42) fluidically coupled to the interior volume of the urine collection apparatus (10) and the external receptacle (44; col. 5, lines 35-43), the discharge line (42) having an intake end disposed in the interior volume of the urine collection apparatus (10; best seen in Fig. 8); a vacuum source (vacuum pump, 40) mounted (vacuum pump chassis) to the support (41; Fig. 4; col. 5, lines 44-60); and a vacuum tube (second flexible tube, 43) fluidically coupled to the vacuum source (40) and the external receptacle (44; Fig. 4; col. 5, lines 50-52), wherein the vacuum source (40) is configured to draw gaseous fluid from the external receptacle (44) via the vacuum tube (43) to provide a pressure decrease in the external receptacle (44), thereby drawing urine from the body of the person or the animal into the urine collection apparatus (10), through the intake end into the discharge line (42), and into the external receptacle (44; col. 5, lines 53-63).
	While Sanchez discloses that the support (41) has a port (open bottom end of 41) that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted partially within the port in the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.
	Additionally, Sanchez is silent in regard to the urine collection apparatus including: a first permeable member disposed at least partially in the interior volume of the fluid collection device; and a second permeable member adjacent to the first permeable member and having an outer surface positioned on the urine collection apparatus to contact skin of a user and form at least a portion of a front region of the urine collection apparatus, wherein the outer surface of the second fluid permeable member protrudes outward away from at least a portion of the fluid impermeable layer at least partially forming the rear region; wherein at least the portion of the fluid impermeable layer at least partially forming the rear region of the urine collection apparatus is opposite to and protruding outward away from the outer surface of the second fluid permeable member forming at least the portion of the front region.
	However, Wolff discloses a urine collection device (Figs. 1a, 5a, 5b; abstract), wherein the urine collection device includes: a fluid impermeable layer (outer layer, 33) at least partially defining an interior volume (within 33) of the urine collection apparatus (Fig. 5b) and at least partially forming at least a rear region (region facing away from user) of the urine collection apparatus; a first permeable member (open-structured shape-retaining material, 39) disposed at least partially in the interior volume of the fluid collection device ([0046]); and a second permeable member (receiving layer, 40) adjacent to the first permeable member (39) and having an outer surface positioned on the urine collection apparatus to contact skin of a user ([0046]) and form at least a portion of a front region (region facing user) of the urine collection apparatus (Fig. 5b), wherein the outer surface of the second fluid permeable member (40) protrudes outward away from at least a portion of the fluid impermeable layer (33) at least partially forming the rear region (Fig. 5b; 40 protrudes away from bottom of 33); wherein at least the portion of the fluid impermeable layer (33) at least partially forming the rear region (at bottom) of the urine collection apparatus is opposite to and protruding outward away from the outer surface of the second fluid permeable member (40) forming at least the portion of the front region (Fig. 5b; [0031-0034]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection apparatus disclosed by Sanchez to include multiple permeable members within the interior volume, similar to that disclosed by Wolff, in order to provide a layer of structural stability to allow urine to flow down the length of the apparatus, and a layer for rapidly taking up urine to then flow through the lower layers, as suggested by Wolff in paragraph [0046].

7.	With regard to claim 2, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

8.	With regard to claim 3, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

9.	With regard to claim 4, Sanchez discloses a receptacle lid (41; Fig. 4; col. 5, lines 44-48) including a first port (pipe, 46) configured to fluidically couple the discharge line (42) to the external receptacle (44) and a second port (air inlet, 45 and “air outlet port” of 40) configured to fluidically couple the vacuum tube (43) to the external receptacle (44; col. 5, lines 44-60).

10.	With regard to claim 6, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a urine collection apparatus (10) configured to collect urine from a body of a person or an animal (col. 3, lines 21-31 and 50-67); the urine collection apparatus (10) including: a fluid impermeable layer (container, 12; show in Fig. 1) at least partially defining an interior volume (within 12) of the urine collection apparatus (10) and at least partially forming at least a rear region (region facing away from user) of the urine collection apparatus (10); and a permeable member (moisture-wicking article, 20) having an outer surface positioned on the urine collection apparatus (10) to contact skin of a user and form at least a portion of a front region (portion facing user) of the urine collection apparatus (10); an external receptacle (44); a cover (41) formed as a support (41) disposed over the external receptacle (44; open bottom end of 41 covers the opening at the top of the urine reservoir, 44; col. 5, lines 44-48), the cover (41) including a first port (open bottom of 41 which includes pipe, 46) and a second port (open top of 41 which includes “air outlet port” of 40); a first line adapter (pipe, 46) mounted to the first port (of 41; Fig. 4); a second line adapter (air inlet, 45 and “air outlet port” of 40; col. 5, lines 44-60) mounted to the second port (of 41; Fig. 4); a discharge line (42) fluidically coupled to the urine collection apparatus (10) and the first line adapter (46; Fig. 4); a vacuum line (43) fluidically coupled to the second line adapter (45 and air outlet port of 40; Fig. 4; col. 5, lines 44-52); and a vacuum source (40) configured to draw gaseous fluid from the external receptacle (44) through the vacuum line (43) to provide a pressure decrease in the external receptacle (44), thereby drawing urine from the body of the person or the animal into the urine collection apparatus (10), through the discharge line (42), and into the external receptacle (44; col. 5, lines 53-63).
	While Sanchez discloses that the cover/support (41) has an open bottom that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fail to explicitly disclose that the external receptacle is mounted to the cover/support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the cover disclosed by Sanchez is mounted to the external receptacle via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.
Additionally, Sanchez is silent in regard to the urine collection apparatus including: one or more permeable member disposed at least partially in the interior volume of the fluid collection device and having an outer surface positioned on the urine collection apparatus to contact skin of a user and form at least a portion of a front region of the urine collection apparatus, wherein the outer surface of the one or more fluid permeable member protrudes outward away from at least a portion of the fluid impermeable layer at least partially forming the rear region; and an elongated member configured to retain a curved shape after being bent to the curved shape to maintain the fluid collection device in the curved shape, wherein at least the portion of the fluid impermeable layer at least partially forming the rear region of the urine collection apparatus is opposite to and protruding outward away from the outer surface of the one or more fluid permeable member forming at least the portion of the front region.
	However, Wolff discloses a urine collection device (Figs. 1a, 5a, 5b; abstract), wherein the urine collection device includes: a fluid impermeable layer (outer layer, 33) at least partially defining an interior volume (within 33) of the urine collection apparatus (Fig. 5b) and at least partially forming at least a rear region (region facing away from user) of the urine collection apparatus; one or more permeable members (receiving layer, 40) disposed at least partially in the interior volume of the urine collection apparatus and having an outer surface positioned on the urine collection apparatus to contact skin of a user ([0046]) and form at least a portion of a front region (region facing user) of the urine collection apparatus (Fig. 5b), wherein the outer surface of the one or more fluid permeable members (40) protrudes outward away from at least a portion of the fluid impermeable layer (33) at least partially forming the rear region (Fig. 5b; 40 protrudes away from bottom of 33); and an elongated member (open-structured shape-retaining material, 39) configured to retain a curved shape after being bent to the curved shape to maintain the fluid collection device in the curved shape (Fig. 5b; [0046]), wherein at least the portion of the fluid impermeable layer (33) at least partially forming the rear region (at bottom) of the urine collection apparatus is opposite to and protruding outward away from the outer surface of the one or more fluid permeable member (40) forming at least the portion of the front region (Fig. 5b; [0031-0034]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection apparatus disclosed by Sanchez to include one or more permeable members and an elongated shape-retaining member within the interior volume, similar to that disclosed by Wolff, in order to provide a layer of structural stability to allow urine to flow down the length of the apparatus, and a layer for rapidly taking up urine to then flow through the lower layers, as suggested by Wolff in paragraph [0046].

11.	With regard to claim 8, Sanchez discloses that the support (41) includes a chassis (Fig. 4; col. 5, lines 44-60).

12.	With regard to claim 9, while Sanchez discloses that the support (41) has a port (open bottom end of 41) that is configured to receive and covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez and Wolff fail to explicitly disclose that the external receptacle is mounted partially within the port in the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez in view of Wolff is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the external receptacle and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

13.	With regard to claim 10, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

14.	With regard to claim 12, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

15.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 8,287,508) in view of Tazoe et al. (US 7,749,205).

16.	With regard to claim 13, Sanchez discloses a system for transporting urine (abstract; Fig. 4), the system comprising: a urine collection apparatus (10), including: a fluid impermeable layer (container, 12; show in Fig. 1) at least partially defining an interior volume (within 12) of the urine collection apparatus (10) and at least partially forming at least a rear region (region facing away from user) of the urine collection apparatus (10); and a permeable member (moisture-wicking article, 20) having an outer surface positioned on the urine collection apparatus (10) to contact skin of a user and form at least a portion of a front region (portion facing user) of the urine collection apparatus (10); an external receptacle (44); a support (chassis, 41) including a port (open bottom end of 41 that covers the opening at the top of the urine reservoir, 44; col. 5, lines 44-48); an external receptacle (urine reservoir, 44) partially disposed within the port (at the open top of 44; Fig. 4; col. 5, lines 44-48) in the support (41), the support (41) configured to receive a portion (“opening at the top of the urine reservoir”; col. 5, lines 44-48) of the external receptacle (44), the external receptacle (44) including a first port (open top of 44 and open bottom of 41) configured to fluidically couple to a urine collection apparatus (urine collection device, 10) via a discharge line (42) for collection of urine from a body of a person or an animal (col. 5, lines 48-60; col. 3, lines 21-31 and 50-67); a vacuum source (vacuum pump, 40) mounted (vacuum pump chassis) to the support (41; Fig. 4; col. 5, lines 44-60); a vacuum tube (second flexible tube, 43) fluidically coupled to the vacuum source (40) and the external receptacle (44; Fig. 4; col. 5, lines 50-52), wherein the vacuum source (40) is configured to draw gaseous fluid from the external receptacle (44) via the vacuum tube (43) to provide a pressure decrease in the external receptacle (44), thereby drawing urine from the body of the person or the animal into the urine collection apparatus (10), through the discharge line (42), and into the external receptacle (44; col. 5, lines 53-63).
	While Sanchez discloses that the support (41) has a port (open bottom end of 41) that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez fails to explicitly disclose that the external receptacle is mounted partially within the port in the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the open top of the urine reservoir disclosed by Sanchez is mounted within the port of the support via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.
Additionally, Sanchez is silent in regard to the urine collection apparatus including: the fluid impermeable layer including one or more extension portions shaped as an elongated tab that extends longitudinally along the urine collection apparatus; and one or more permeable member disposed at least partially in the interior volume of the fluid collection device and having an outer surface positioned on the urine collection apparatus to contact skin of a user and form at least a portion of a front region of the urine collection apparatus.
However, Tazoe discloses an automatic urine disposal device and urine receptacle used therefor (abstract; Figs. 1, 4a; col. 3, lines 3-54), wherein the automatic urine disposal device includes a fluid impermeable layer (outer sheet, 4) at least partially defining an interior volume of the automatic urine disposal device and at least partially forming at least a rear region (region facing away from user) of the automatic urine disposal device, the fluid impermeable layer (4) including one or more extension portions (gathers, 5) shaped as an elongated tab that extends longitudinally along the urine collection apparatus (Figs. 2a, 3); and one or more permeable members (top sheet, 2 and urine absorbent material, 3) disposed at least partially in the interior volume of the fluid collection device and having an outer surface positioned on the urine collection apparatus to contact skin of a user and form at least a portion of a front region of the urine collection apparatus (Fig. 4; col. 4, lines 22-32).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection apparatus disclosed by Sanchez to include one or more permeable members within the interior volume and an elongated tab, similar to that disclosed by Wolff, in order to provide layers for rapidly taking up urine to then flow through the lower layers, as suggested by Tazoe in column col. 3, lines 3-45, and to provide a tab that prevent leaks from the sides caused by the wearer's physical activity or a change of posture, as suggested by Tazoe column 4, lines 25-28.


17.	With regard to claim 14, Sanchez discloses that the vacuum source (40) includes a pump configured to run continuously (col. 4, lines 55-59).

18.	With regard to claim 15, Sanchez discloses that the port (open bottom of 41) in the support (41) is shaped complementary to at least a portion (open top) of the external receptacle (44; Fig. 4; col. 5, lines 44-48).

19.	With regard to claims 16 and 17, Sanchez discloses that support (41) forms a cover (41) disposed to cover the external receptacle (44), the cover (41) including the first port (open bottom of 41 which includes pipe, 46) and a second port (open top of 41 which includes “air outlet port” of 40), the vacuum tube (43) being fluidically coupled to the external receptacle (44) through the second port (open top of 41 which includes “air outlet port” of 40; Fig. 4); a first line adapter (pipe, 46) mounted to the first port (of 41; Fig. 4) being configured to attach to the discharge line (42) fluidically coupled to the urine collection device (10) to fluidically couple the discharge line (42) to the external receptacle (44; Fig. 4); and a second line adapter (air inlet, 45 and “air outlet port” of 40; col. 5, lines 44-60) mounted to the second port (of 41; Fig. 4), wherein the vacuum tube (43) is fluidically attached to the second line adapter (45 and “air outlet port” of 40; Fig. 4; col. 5, lines 44-52).
	While Sanchez discloses that the cover/support (41) has an open bottom that covers the opening at the top of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez and Tazoe fail to explicitly disclose that the external receptacle is mounted to the cover/support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that the cover disclosed by Sanchez in view of Tazoe is mounted to the external receptacle via internal threading in the support port cooperating with the external threading of the external receptacle, for example, in order to provide a well-known secure connection between the support and the external receptacle so that the system can function properly and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

20.	With regard to claim 18, while Sanchez discloses that the support (41) is a chassis for mounting the vacuum source (40; Fig. 4; col. 5, lines 44-60), Sanchez and Tazoe fail to explicitly disclose that the vacuum source is mounted within the support.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the vacuum source disclosed by Sanchez in view of Tazoe within the support, in order to further house and further support and protect the vacuum source from external/outside influences or interruptions, so that the vacuum source can properly apply the desired partial vacuum within the external receptacle and cause urine collected in the urine collection apparatus to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60, without interruption or possible damage from external factors.
 
21.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Wolff, as applied to claims 1, and 6 above, in further view of Birbara (US 5,894,608).

22.	With regard to claims 5 and 11, while Sanchez discloses that the support (41) includes a chassis (col. 5, lines 44-60), and that the port is configured to cover a top open portion of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez and Wolff fail to explicitly disclose that the port includes one or more helical threads configured to engage with a portion of the external receptacle.
	However, Birbara discloses a portable system for the collection of urine (abstract; Figs. 6, 9), wherein an external receptacle (collection container, 30) is provided with a support port (screw cap, 21; best seen in Figs. 7, 8) accommodating an inlet tube (31) for transferring urine from a urine collection apparatus (best seen in Figs. 1-5) and an exhaust tube (33) for creating suction (col. 8, lines 45-57); wherein the support port (21) includes one or more helical threads (“screws into”) configured to engage with a portion of the external receptacle (30; best seen in Fig. 8; col. 8, lines 9-11 and 30-44; col. 9, lines 5-12).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interior of the port disclosed by Sanchez in view of Wolff to include one or more helical threads for engaging a portion of the external receptacle, similar to that disclosed by Birbara, in order to achieve an anti-spill configuration between the support port and external receptacle, as suggested by Birbara in column 8, lines 30-44.  Further, one having ordinary skill in the art would be motivated to make such a modification in order to provide a well-known secure connection between the support port and the external receptacle so that the system can function properly without leakage and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

23.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Tazoe, as applied to claim 13, in further view of Birbara (US 5,894,608).

24.	With regard to claim 19, while Sanchez discloses that the support (41) includes a chassis (col. 5, lines 44-60), and that the port is configured to cover a top open portion of the external receptacle (44; col. 5, lines 44-48), and appears to show (but fails to disclose) external threading surrounding the opening at the top of the external receptacle (44) in Figure 4, Sanchez and Tazoe fail to explicitly disclose that the port includes one or more helical threads configured to engage with a portion of the external receptacle.
	However, Birbara discloses a portable system for the collection of urine (abstract; Figs. 6, 9), wherein an external receptacle (collection container, 30) is provided with a support port (screw cap, 21; best seen in Figs. 7, 8) accommodating an inlet tube (31) for transferring urine from a urine collection apparatus (best seen in Figs. 1-5) and an exhaust tube (33) for creating suction (col. 8, lines 45-57); wherein the support port (21) includes one or more helical threads (“screws into”) configured to engage with a portion of the external receptacle (30; best seen in Fig. 8; col. 8, lines 9-11 and 30-44; col. 9, lines 5-12).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interior of the port disclosed by Sanchez in view of Tazoe to include one or more helical threads for engaging a portion of the external receptacle, similar to that disclosed by Birbara, in order to achieve an anti-spill configuration between the support port and external receptacle, as suggested by Birbara in column 8, lines 30-44.  Further, one having ordinary skill in the art would be motivated to make such a modification in order to provide a well-known secure connection between the support port and the external receptacle so that the system can function properly without leakage and the vacuum pump can apply the desired partial vacuum within the top portion of the reservoir and cause urine collected in the urine collection apparatus  to be drawn into the external receptacle, as suggested by Sanchez in column 5, lines 53-60.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781